EXHIBIT 10


 
PEOPLES BANCORP INC.
CHANGE IN CONTROL AGREEMENT


THIS CHANGE IN CONTROL (the “Agreement”) is adopted this 21st of May, 2008, by
and between PEOPLES BANCORP INC., a financial holding company, located in
Marietta, Ohio (the "Company"), and Edward G. Sloane (the "Executive"), an
Executive of the Company or any of its subsidiaries.


The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company to retain the Executive’s services and to
reinforce and encourage the continued attention and dedication of the Executive
to his assigned duties, without distraction in potentially disturbing
circumstances arising from the possibility of a change in control of the Company
or the assertion of claims and actions against Executives.


The Company and the Executive agree as provided herein.
 


 
Article 1
Definitions


Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:


1.1  
“Base Annual Compensation" means the Executive’s average annualized compensation
paid by the Company which was includible in the Executive’s gross income during
the most recent five taxable years ending before the date of the Change of
Control.  The definition covers amounts includible in compensation, prior to any
deferred arrangements, and defined as the individual’s “base amount” under
Section 280G of the Code.



1.2  
 “Cause” means



(a)  
Gross negligence or gross neglect of duties; or



(b)  
Commission of a felony or of a gross misdemeanor involving moral turpitude in
connection with the Executive’s employment with the Company; or



(c)  
Fraud, disloyalty, dishonesty or willful violation of any law or significant
Company policy committed in connection with the Executive's employment; or



(d)  
Issuance of an order for removal of the Executive by the Company’s banks
regulators.



1.3  
“Change in Control” shall mean:


 
1

--------------------------------------------------------------------------------

 


(a)  
Any person or entity or group of affiliated persons or entities (other than the
Company) becomes a beneficial owner, directly or indirectly, of 25% or more of
the Company’s voting securities or all or substantially all of the assets of the
Company;



(b)  
The Company enters into a definitive agreement which contemplates the merger,
consolidation or combination of the Company with an unaffiliated entity in which
either or both of the following is to occur:  (i) the Board of Directors of the
Company, as applicable, immediately prior to such merger, consolidation or
combination will constitute less than a majority of the board of directors of
the surviving, new or combined entity; or (ii) less than 75% of the outstanding
voting securities of the surviving, new or combined entity will be beneficially
owned by the stock holders of the Company immediately prior to such merger,
consolidation or combination; provided, however, that if any definitive
agreement to merge, consolidate or combine is terminated without consummation of
the transaction, then no Change in Control shall be deemed to have occurred
pursuant to this paragraph;



(c)  
The Company enters into a definitive agreement which contemplates the transfer
of all or substantially all of the Company’s assets, other than to a
wholly-owned Subsidiary of the Company; provided, however, that if any
definitive agreement to transfer assets is terminated without consummation of
the transfer, then no Change in Control shall be deemed to have occurred
pursuant to this paragraph; or



(d)  
A majority of the members of the Board of Directors of the Company shall be
persons who: (i) were not members of such Board on the date of this Agreement
(“current members”); and (ii) were not nominated by a vote of such Board which
included the affirmative vote of a majority of the current members on such Board
at the time of their nomination (“future designees”) and (iii) were not
nominated by a vote of such Board which included the affirmative vote of a
majority of the current members and future designees, taken as a group, on such
Board at the time of their nomination.





1.4  
“Code” means the Internal Revenue Code of 1986, as amended.



1.5  
“Disability” means the Executive’s suffering a sickness, accident or injury
which has been determined by the insurance carrier of any individual or group
disability insurance policy covering the Executive, or by the Social Security
Administration, to be a disability rendering the Executive totally and
permanently disabled.  The Executive must submit proof to the Plan Administrator
of the insurance carrier’s or Social Security Administration’s determination
upon the request of the Plan Administrator.



2

--------------------------------------------------------------------------------


1.6  
“Good Reason” means, without the Executive’s express written consent, after
written notice to the Board, and after a thirty (30) day opportunity for the
Board to cure, the continuing occurrence of any of the following events:



  (a)  
The assignment to the Executive of any material duties or responsibilities
inconsistent with the Executive’s positions, or a change in the Executive’s
reporting responsibilities, titles, or offices, or any removal of the Executive
from or any failure to re-elect the Executive to any of such positions, except
in connection with the termination of the Executive’s employment for Cause,
Disability, retirement, or as a result of the Executive’s death;



  (b)  
A reduction by the Company in the Executive’s base salary;



  (c)   
The taking of any action by the Company which would adversely affect the
Executive’s participation in or materially reduce the Executive’s benefits under
any benefit plans, or the failure by the Company to provide the Executive with
the number of paid vacation days to which the Executive is then entitled on the
basis of years of service with the Company in accordance with the Company’s
normal vacation policy in effect on the date hereof;



  (d)  
Any failure of the Company to obtain the assumption of, or the agreement to
perform, this Agreement by any successor as contemplated in Section 3.9 hereof;
or



  (e)  
The Company directing the Executive to be reassigned to an office location 50
miles or more form the current office location of the Executive except for
required travel on Company business to an extent substantially consistent with
the Executive’s present business travel obligations or, in the event the
Executive consents to any relocation, the failure by the Company to pay (or
reimburse the Executive) for all reasonable moving expenses incurred by the
Executive relating to a change of the Executive’s principal residence in
connection with such relocation and to indemnify the Executive against any loss
realized on the sale of the Executive’s principal residence in connection with
any such change of residence.



1.7  
“Termination Date” shall mean the date on which the Executive’s employment with
the Company is terminated.





Article 2
Change in Control Benefits


         2.1
Change in Control Benefit.  If within the six (6) months prior or twenty-four
(24) months following a Change in Control of the Company, the Company shall
terminate the Executive’s employment other than for Cause, or if the Executive
shall terminate his employment for Good Reason, then in any such events, the
Company shall pay to the Executive a benefit under this Article.


 
3

--------------------------------------------------------------------------------

 



2.1.1 Amount of Benefit.  The benefit under this Section 2.1 is: two (2) times
the Executive’s Base Annual Compensation at the date of the Change of Control.
 
2.1.2 Payment of Benefit.  The Company shall pay the benefit to the Executive in
a lump sum within thirty (30) days following the Termination Date.
 
2.1.3 Insurance Benefits.  During the period of time specified in Section 3.2 of
this Agreement, the Executive shall receive, in addition to the benefit provided
in
Section 2.1.1 of this Agreement, life, medical and dental insurance
substantially in the form and expense to the Executive as received by the
Executive on the
Termination Date.  It is understood and agreed that any rights and privileges of
the Executive provided by the Consolidated Omnibus Budget Reconciliation Act of
1986, amending the Employee Retirement Income Security Act, the Internal Revenue
Code and the Public Health Services Act, as amended, shall begin at the end of
the period of time specified in Section 3.2 of this Agreement.
 
2.2  
Excess Parachute Payment.  Notwithstanding anything to the contrary in this
Agreement, if there are payments to the Executive which constitute “parachute
payments,” as defined in Section 280G of the Code, then the payments made to the
Executive shall be the greater of (x) one dollar ($1.00) less than the amount
which would cause the payments to the Executive (including payments to the
Executive which are not included in this Agreement) to be subject to the excise
tax imposed by Section 4999 of the Code, and (y) any payments to the Executive
contingent upon the Company’s Change in Control (including payments to the
Executive which are not included in the Agreement) less any excise tax. 

 
Article 3
Miscellaneous


3.1  
Confidential Information.  The Executive recognizes and acknowledges that he
will have access to certain information of the Company and that such information
is confidential and constitutes valuable, special and unique property of the
Company.  The Executive shall not at any time, either during or subsequent to
the term of this Agreement, disclose to others, use, copy or permit to be
copied, except as directed by law or in pursuance of the Executive’s duties for
or on behalf of the Company, its successors, assigns or nominees, any
Confidential Information of the Company (regardless of whether developed by the
Executive), without the prior written consent of the Company. The term
“Confidential Information” with respect to any person means any secret or
confidential information or know-how and shall include, but shall not be limited
to, the plans, customers, costs, prices, uses, and applications of products and
services, results of investigations, studies owned or used by such person, and
all products, processes, compositions, computer programs, and servicing,
marketing or operational methods and techniques at any time used, developed,
investigated, made or sold by such person, before or during the term of this
Agreement, that are not readily available to the public or that are maintained
as confidential by such person. The Executive shall maintain in confidence any
Confidential Information of third parties received as a result of the
Executive's employment with the Company in accordance with the Company's
obligations to such third parties and the policies established by the Company.


 
4

--------------------------------------------------------------------------------

 


3.2  
No Competition.  If within the six (6) months prior or twenty-four (24) months
following a Change in Control of the Company, the Company shall terminate the
Executive’s employment other than for Cause, or if the Executive shall terminate
his employment for Good Reason, then and for a period of one (1) year
immediately following the Termination Date, the Executive shall not directly or
indirectly engage in the business of banking, or any other business in which the
Company directly or indirectly engages during the term of the Agreement;
provided, however, that this restriction shall apply only to the geographic
market of the Company as delineated on the Termination Date in the Community
Reinvestment Act Statement of Peoples Bank, National Association.  The Executive
shall be deemed to engage in a business if he directly or indirectly, engages or
invests in, owns, manages, operates, controls or participates in the ownership,
management, operation or control of, is employed by, associated or in any manner
connected with, or renders services or advice to, any business engaged in
banking, provided, however, that the Executive may invest in the securities of
any enterprise (but without otherwise participating in the activities of such
enterprise) if two conditions are met: (a) such securities are listed on any
national or regional securities (exchange or have been registered under Section
12(g) of the Securities Exchange Act of 1934) and (b) the Executive does not
beneficially own (as defined Rule 1 3d-3 promulgated under the Securities
Exchange Act of 1934) in excess of 1% of the outstanding capital stock of such
enterprise.



3.3  
Delivery of Documents Upon Termination.  The Executive shall deliver to the
Company or its designee at the termination of the Executive’s employment all
correspondence, memoranda, notes, records, drawings, sketches, plans, customer
lists, product compositions, and other documents and all copies thereof, made,
composed or received by the Executive, solely or jointly with others, that are
in the Executive’s possession, custody, or control at termination and that are
related in any manner to the past, present, or anticipated business or any
member of the Company.



3.4  
Remedies.  The Executive acknowledges that a remedy at law for any breach or
attempted breach of the Executive’s obligations under Sections 3.1, 3.2 and 3.3
may be inadequate, agrees that the Company may be entitled to specific
performance and injunctive and other equitable remedies in case of any such
breach or attempted breach and further agrees to waive any requirement for the
securing or posting of any bond in connection with the obtaining of any such
injunctive or other equitable relief.  The Company shall have the right to
offset against amounts to be paid to the Executive pursuant to the terms hereof
any amounts from time to time owing by the Executive to the Company.  The
termination of the Agreement shall not be deemed to be a waiver by the Company
of any breach by the Executive of this Agreement or any other obligation owed
the Company, and notwithstanding such a termination the Executive shall be
liable for all damages attributable to such a breach.




 
5

--------------------------------------------------------------------------------

 

3.5  
Dispute Resolution. Subject to the Company’s right to seek injunctive relief in
court as provided in Section 3.4 of this Agreement, any dispute, controversy or
claim arising out of or in relation to or connection to this Agreement,
including without limitation any dispute as to the construction, validity,
interpretation, enforceability or breach of this Agreement, shall be settled by
arbitration administered by the American Arbitration Association under its
National Rules for the Resolution of Employment Disputes and judgment upon the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.

 

3.6  
Acknowledgement of Parties.  The Company and Executive understand and
acknowledge that this Agreement means that neither can pursue an action against
the other in a court of law regarding any employment dispute, except for claims
involving workers’ compensation benefits or unemployment benefits, and except as
set forth elsewhere in this Agreement, in the event that either party notifies
the other of its demand for arbitration under this Agreement.  The Company and
Executive understand and agree that this Section 3.5, concerning arbitration,
shall not include any controversies or claims related to any agreements or
provisions (including provisions in this Agreement) respecting confidentiality,
proprietary information, non-competition, non-solicitation, trade secrets, or
breaches of fiduciary obligations by the Executive, which shall not be subject
to arbitration.



3.7  
Right to Consult Counsel.  Executive has been advised of the Executive’s right
to consult with an attorney prior to entering into this Agreement.



3.8  
Successors of the Company.   The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Executive, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken
place.  Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Company in the same amount
and on the same terms as the Executive would be entitled hereunder if the
Executive terminated the Executive’s employment for Good Reason, except that for
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be deemed the Date of Termination.  As used in this
Agreement, “Company” as hereinbefore defined shall include any successor to its
business and/or assets as aforesaid which executes and delivers the agreement
provided for in this Section 3 or which otherwise becomes bound by all the terms
and provisions of this Agreement by operation of law.



3.9  
Executive’s Heirs, etc.  The Executive may not assign the Executive’s rights or
delegate the Executive’s duties or obligations hereunder without the written
consent of the Company.  This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  If the
Executive should die while any amounts would still be payable to the Executive
hereunder as if he had continued to live, all such amounts, unless other
provided herein, shall be paid in accordance with the terms of this Agreement to
the Executive’s designee or, if there be no such designee, to the Executive’s
estate.


 
6

--------------------------------------------------------------------------------

 


3.10  
Notices.  Any notice or communication required or permitted under the terms of
this Agreement shall be in writing and shall be delivered personally, or sent by
registered or certified mail, return receipt requested, postage prepaid, or sent
by nationally recognized overnight carrier, postage prepaid, or sent by
facsimile transmission to the Company at the Company’s principal office and
facsimile number in Marietta, Ohio, or to the Executive at the address and
facsimile number, if any, appearing on the books and records of the
Company.  Such notice or communication shall be deemed given (a) when delivered
if personally delivered; (b) five mailing days after having been placed in the
mail, if delivered by registered or certified mail; (c) the business day after
having been placed with a nationally recognized overnight carrier, if delivered
by nationally recognized overnight carrier, and (d) the business day after
transmittal when transmitted with electronic confirmation of receipt, if
transmitted by facsimile.  Any party may change the address or facsimile number
to which notices or communications are to be sent to it by giving notice of such
change in the manner herein provided for giving notice.  Until changed by
notice, the following shall be the address and facsimile number to which notices
shall be sent:



 
If to the Company, to:  Rhonda L. Mears, General Counsel
 
                                                                                        
PEOPLES BANCORP, INC.
                                                                                        
138 Putnam Street
                                                                                        
Marietta, Ohio  45750
                                                                                        
Fax:  (740) 376-7277


If to the Executive, to:  Edward G. Sloane
                                                                                        
8 Wyngate Court
                                                                                       
Wheeling, West Virginia  26003


3.11  
Amendment or Waiver.  No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and such officer as may be specifically designated by
the Board (which shall not include the Executive).  No waiver by either party
hereto at any time of any breach by the other party hereto of or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party, which are not set forth
expressly in this Agreement. This Agreement constitutes the entire agreement
between the Company and the Executive as to the subject matter hereof.  No
rights are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.



3.12  
Invalid Provisions.  Should any portion of this Agreement be adjudged or held to
be invalid, unenforceable or void, such holding shall not have the effect of
invalidating or voiding the remainder of this Agreement and the parties hereby
agree that the portion so held invalid, unenforceable or void shall if possible,
be deemed amended or reduced in scope, or otherwise be stricken from this
Agreement to the extent required for the purposes of validity and enforcement
thereof.  In this regard, the parties hereto hereby agree that any judicial
authority construing this Agreement shall be empowered to sever any portion of
the geographic area or any prohibited business activity from the coverage of
this Agreement, and to reduce the duration of the non-compete period and to
apply the provisions of this Agreement to the remaining portion of the
geographic area or the remaining business activities not to be severed by such
judicial authority and to the duration of the non-compete period as reduced by
judicial determination


 
7

--------------------------------------------------------------------------------

 


3.13  
Survival of the Executive’s Obligations.  The Executive’s obligations under this
Agreement shall survive regardless of whether the Executive’s employment by the
Company is terminated, voluntarily or involuntarily, by the Company or the
Executive, with or without Cause.



3.14  
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.



3.15  
Governing Law.  This Agreement and any action or proceeding related to it shall
be governed by and construed under the laws of the State of Ohio.



3.16  
Captions and Gender.  The use of Captions and Section headings herein is for
purposes of convenience only and shall not effect the interpretation or
substance of any provisions contained herein.  Similarly, the use of the
masculine gender with respect to pronouns in this Agreement is for purposes of
convenience and includes either sex who may be a signatory.





IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Company have signed this Agreement.

                                            EXECUTIVE:                                                                                                                    
        COMPANY:
 
                                                                                                                                                                                                              PEOPLES
BANCORP INC.


                                            By: /s/ EDWARD G.
SLOANE________________                                                                       By:
/s/ CAROL A. SCHNEEBERGER __________
                                                         Edward G.
Sloane                                                                                                                                   
Carol A. Schneeberger
                                                                                                                
    Title:  Executive Vice President, Operations

 
8

--------------------------------------------------------------------------------

 
